Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 8, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147296(102)(105)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  WAYNE COUNTY EMPLOYEES
  RETIREMENT SYSTEM and WAYNE
  COUNTY RETIREMENT COMMISSION,
           Plaintiffs/Counter-
           Defendants-Appellees,
                                                                    SC: 147296
  v                                                                 COA: 308096
                                                                    Wayne CC: 10-013013-AW
  CHARTER COUNTY OF WAYNE,
           Defendant/Counter-
           Plaintiff-Appellant,

  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motions of defendants-appellants Wayne County
  and Wayne County Board of Commissioners for immediate consideration and to extend
  the time to file their supplemental brief are GRANTED. The brief will be accepted as
  timely filed if filed on or before January 22, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 8, 2014
                                                                               Clerk